Birdsong, Chief Judge.
Jessie A. Brown appeals his conviction of the offense of mutiny in a penal institution. The trial court entered judgment on the jury verdict of guilty on June 18, 1987. Appellant Brown filed his notice of appeal on August 4, 1987. The record does not indicate the filing of any motion following entry of judgment which would delay the running of the statutory 30-day limitation for the filing of the notice of appeal. OCGA § 5-6-38 (a).
“ ‘The proper and timely filing of the notice of appeal is an absolute requirement to confer jurisdiction upon the appellate court.’ ” (Emphasis deleted.) Hester v. State, 242 Ga. 173, 175 (249 SE2d 547). Brown not having filed his notice within the statutory period, this court is without jurisdiction and the appeal must be dismissed. Stonecypher v. State, 168 Ga. App. 507 (308 SE2d 639).

Appeal dismissed.


Deen, P. J., and Pope, J., concur.